 



EXHIBIT 10.1

AMENDMENT NO. 4
TO THE
ACE CASH EXPRESS, INC.
1997 STOCK OPTION PLAN

     Ace Cash Express, Inc. (the “Company”) hereby amends the Ace Cash Express,
Inc. 1997 Stock Option Plan (the “Plan”), effective as set forth herein.

     WHEREAS, the Plan was adopted by the Board of Directors of the Company on
August 4, 1997, and has been amended thrice since then; and

     WHEREAS, the Company desires to amend the Plan further in certain respects
as set forth herein to authorize restricted stock grants under the Plan;

     NOW, THEREFORE, pursuant to the provisions of Section 17 of the Plan, the
Company amends the Plan as follows:



  1.   The title or name of the Plan is hereby amended to be the “Ace Cash
Express, Inc. 1997 Stock Incentive Plan.” The definition of “Plan” in
Section 21(j) of the Plan is hereby amended to correspond to the title or name
of the Plan as so amended, and all references to the Plan in any agreement or
document shall be deemed to be to the title or name as so amended.     2.  
Section 1 of the Plan is hereby amended to read in its entirety as follows:



                 1. PURPOSE. The purpose of the Plan is to provide key employees
with a proprietary interest in the Company through the granting of options and
Restricted Stock Awards which will

              (a)   increase the interest of the key employees in the Company’s
and its Subsidiaries’ welfare;               (b)   furnish an incentive to the
key employees to continue their services for the Company and its Subsidiaries;
and               (c)   provide a means through which the Company and its
Subsidiaries may attract able persons to enter its employ.



  3.   The first sentence of Section 3 of the Plan is hereby amended to read in
its entirety as follows:



                 The Committee shall, from time to time, select the particular
key employees of the Company and its Subsidiaries to whom options and Restricted
Stock Awards are to be granted and who will, upon such grant, become
participants in the Plan. For purposes of the Plan, “key employees” are those
officers and employees whose performance and responsibilities are determined by
the Committee to be influential to the success of the Company and its
Subsidiaries.

1



--------------------------------------------------------------------------------



 





  4.   Section 5 of the Plan is hereby amended to read in its entirety as
follows:



                 5. SHARES SUBJECT TO PLAN. The Board may not grant options and
Restricted Stock Awards under the Plan in the aggregate for more than 1,715,000
shares of Common Stock of the Company, including (without limitation) to any key
employee, but this number may be adjusted to reflect, if deemed appropriate by
the Committee, any stock dividend, stock split, share combination,
recapitalization, or the like of or by the Company. Shares to be optioned and
sold or to be granted as Restricted Stock Awards may be made available or
granted from either authorized but unissued Common Stock or Common Stock held by
the Company in its treasury. Shares that by reason of the expiration, forfeiture
or cancellation of an option or Restricted Stock Award or otherwise are no
longer subject to purchase pursuant to an option, or are no longer outstanding
as a Restricted Stock Award, granted under the Plan may be re-offered under the
Plan.



  5.   Section 7 of the Plan is hereby amended to read in its entirety as
follows:



                 7. ALLOTMENT OF SHARES. The Committee shall determine the
number of shares of Common Stock to be offered from time to time by grant of
options and Restricted Stock Awards to key employees of the Company or its
Subsidiaries. The grant of an option or a Restricted Stock Award to a key
employee shall not be deemed to entitle the employee to, or to disqualify the
employee from, participation in any other grant of options or Restricted Stock
Awards under the Plan.



  6.   Section 12 of the Plan is hereby amended by changing the caption of it to
“PAYMENT AND EXERCISE OF OPTION.” and by adding to it, as the second paragraph
of Section 12, all of the text of Section 13 of the Plan other than the number
designation and the caption of Section 13, so that all of Section 13 of the Plan
(other than the number designation) is combined with, as a part of, Section 12
of the Plan.     7.   The Plan is hereby amended by deleting the existing
Section 13 as a separate section and adding a new Section 13 to the Plan to read
as follows:



                 13. TERMS AND CONDITIONS OF RESTRICTED STOCK AWARDS. Each
Restricted Stock Agreement shall be in such form and shall contain such terms
and conditions as the Committee shall deem appropriate. The terms and conditions
of such Restricted Stock Agreements may change from time to time, and the terms
and conditions of separate Restricted Stock Agreements need not be identical,
but each such Restricted Stock Agreement shall be subject to the terms and
conditions of this Section 13.

     (a)  Forfeiture Restrictions. Shares of Common Stock that are the subject
of a Restricted Stock Award shall be subject to restrictions on disposition by
the Grantee and to an obligation of the Grantee to forfeit and surrender the
shares to the Company under certain circumstances (“Forfeiture Restrictions”).
The Forfeiture Restrictions shall be determined by the Committee in its sole
discretion, and the Committee may provide that the Forfeiture Restrictions shall
lapse on the passage of time, the attainment of one or more performance targets
established by the Committee, or the occurrence of such other event or events
determined to be appropriate by the Committee. The Forfeiture Restrictions
applicable to a particular Restricted Stock Award (which may differ from any
other such Restricted Stock Award) shall be stated in the Restricted Stock
Agreement.

     (b)  Restricted Stock Awards. At the time any Restricted Stock Award is
granted under the Plan, the Company and the Grantee shall enter into a
Restricted Stock Agreement setting forth

2



--------------------------------------------------------------------------------



 



each of the matters addressed in this Section 13 and such other matters as the
Committee may determine to be appropriate. Shares of Common Stock granted
pursuant to a Restricted Stock Award shall be represented by a stock certificate
registered in the name of the Grantee of such Restricted Stock Award. The
Grantee shall have the right to receive dividends with respect to the shares of
Common Stock subject to a Restricted Stock Award, to vote the shares of Common
Stock subject thereto and to enjoy all other shareholder rights with respect to
the shares of Common Stock subject thereto, except that, unless provided
otherwise in the Restricted Stock Agreement, (i) the Grantee shall not be
entitled to delivery of the shares of Common Stock or the certificate
representing them until the Forfeiture Restrictions have expired, (ii) the
Company or an escrow agent shall retain custody of the shares of Common Stock
and the certificate representing them until the Forfeiture Restrictions have
expired, (iii) the Grantee may not sell, transfer, pledge, exchange, hypothecate
or otherwise dispose of the shares of Common Stock until the Forfeiture
Restrictions subject thereto have expired, and (iv) a breach of the terms and
conditions established by the Committee pursuant to the Restricted Stock
Agreement shall cause a forfeiture of the Restricted Stock Award. At the time of
any Restricted Stock Award, the Committee may, in its sole discretion, prescribe
additional terms, conditions or restrictions relating to the Restricted Stock
Award, including (without limitation) rules pertaining to the termination of the
Grantee’s employment with the Company or a Subsidiary (by retirement,
disability, death or otherwise) before expiration of the Forfeiture
Restrictions. Such additional terms, conditions or restrictions shall also be
set forth in a Restricted Stock Agreement made in connection with the Restricted
Stock Award.

     (c)  Rights and Obligations of Grantee. One or more stock certificates
representing shares of Common Stock, free of Forfeiture Restrictions, shall be
delivered to the Grantee promptly after, and only after, the Forfeiture
Restrictions with respect to such shares have expired. Each Restricted Stock
Agreement shall require that (i) the Grantee, by his or her acceptance of the
Restricted Stock Award, shall irrevocably grant to the Company a power of
attorney to transfer any shares so forfeited to the Company and agrees to
execute any documents requested by the Company in connection with such
forfeiture and transfer, and (ii) such provisions regarding transfers of
forfeited shares of Common Stock shall be specifically performable by the
Company in a court of equity or law.

     (d)  Restriction Period. The Restriction Period for a Restricted Stock
Award shall commence on the date of grant of the Restricted Stock Award and,
unless otherwise established by the Committee and stated in the corresponding
Restricted Stock Agreement, shall expire upon satisfaction of the conditions set
forth in the Restricted Stock Agreement pursuant to which the Forfeiture
Restrictions will lapse.

     (e)  Securities Restrictions. The Committee may impose other conditions on
any shares of Common Stock subject to a Restricted Stock Award as it may deem
advisable, including, without limitation, (i) restrictions under applicable
state or federal securities laws, and (ii) the requirements of any stock
exchange or market quotation system upon which shares of Common Stock are then
listed or quoted.

     (f)  Payment for Restricted Stock. The Committee shall determine the amount
and form of any payment required to be made for shares of Common Stock subject
to a Restricted Stock Award. In the absence of such a determination, the Grantee
shall not be required to make any payment for shares of Common Stock subject to
a Restricted Stock Award, except to the extent otherwise required by law.

     (g)  Forfeiture of Restricted Stock. Subject to the provisions of the
particular Restricted Stock Agreement, on termination of the Grantee’s
employment with the Company or a Subsidiary during the Restriction Period, the
shares of Common Stock subject to the Restricted Stock Award shall be forfeited
by the Grantee. Upon any forfeiture, all rights of the Grantee with respect to
the forfeited shares of Common Stock subject to the Restricted Stock Award shall
cease and terminate, without any further obligation on the part of the Company,
except that if so provided in the Restricted Stock Agreement

3



--------------------------------------------------------------------------------



 



applicable to the Restricted Stock Award, the Company shall repurchase each of
the shares of Common Stock forfeited for the purchase price per share paid by
the Grantee. The Committee will have discretion to determine whether the
employment of a Grantee has terminated and the date on which such employment
terminated and whether the Grantee’s employment terminated as a result of the
disability of the Grantee.

     (h)  Lapse of Forfeiture Restrictions in Certain Events; Committee’s
Discretion. Notwithstanding the provisions of Section 13(g) or any other
provision in the Plan to the contrary, the Committee may, in its discretion and
as of a date determined by the Committee, fully vest any or all Common Stock
awarded to the Grantee pursuant to a Restricted Stock Award, and upon such
vesting, all Forfeiture Restrictions applicable to such Restricted Stock Award
shall lapse or terminate. Any action by the Committee pursuant to this Section
13(h) may vary among individual Grantees and may vary among the Restricted Stock
Awards held by any individual Grantee. Notwithstanding the preceding provisions
of this Section 13(h), the Committee may not take any action described in this
Section 13(h) with respect to a Restricted Stock Award that has been designed to
meet the exception for performance-based compensation under Section 162(m) of
the Internal Revenue Code.



  8.   Section 14 of the Plan is hereby amended by restating the first paragraph
and the first sentence of the second paragraph thereof to read in their entirety
as follows:

     The number of shares of Common Stock covered by each outstanding option and
each outstanding Restricted Stock Award granted under the Plan and the option or
purchase price may be adjusted to reflect, as deemed appropriate by the
Committee, any stock dividend, stock split, share combination, exchange of
shares, sale of all or substantially all outstanding capital stock,
recapitalization, merger, consolidation, separation, reorganization, sale of all
or substantially all assets, liquidation, or the like of or by the Company.

     In the event of a merger, consolidation, share exchange, sale of all or
substantially all outstanding capital stock, reorganization, sale of all or
substantially all assets, liquidation, recapitalization, separation, or the like
of or by the Company, (i) the Company (acting by or through the Board or the
Committee) may make such arrangements as it deems advisable with respect to
outstanding options granted under the Plan, and those arrangements shall be
binding upon each participant who holds an outstanding option granted under the
Plan, including (without limitation) arrangements for the substitution of new
options for any options then outstanding (by conversion or otherwise), the
assumption of any such outstanding options, or the payment for any such
outstanding options, and (ii) unless the terms of the applicable Restricted
Stock Agreement otherwise provide, the Forfeiture Restrictions applicable to
each outstanding Restricted Stock Award shall lapse and shares of Common Stock
subject to such Restricted Stock Award shall be released from escrow, if
applicable, and delivered to the Grantees free of any Forfeiture Restriction.



  9.   Section 21 of the Plan is hereby amended by adding new paragraphs (l),
(m), (n), and (o), following paragraph (k), to read in their entirety as
follows:



       (l) “Grantee” means a key employee to whom a Restricted Stock Award has
been granted under the Plan.



       (m) “Restriction Period” means the period during which the Common Stock
under a Restricted Stock Award is nontransferable and subject to Forfeiture
Restrictions, as defined in Section 13(a) of the Plan, set forth in the related
Restricted Stock Agreement.



       (n) “Restricted Stock Agreement” means the written agreement evidencing
the grant of a Restricted Stock Award executed by the Company and the Grantee,
including (without

4



--------------------------------------------------------------------------------



 





  limitation) any amendments thereto. Each Restricted Stock Agreement shall be
subject to the terms and conditions of the Plan.



       (o) “Restricted Stock Award” means an award, granted under Section 13 of
this Plan, of shares of Common Stock issued to the Grantee for such
consideration, if any, and subject to such restrictions on transfer, rights of
first refusal, repurchase provisions, forfeiture provisions and other terms and
conditions as are established by the Committee.

     IN WITNESS WHEREOF, the Company has caused this Amendment No. 4 to be
executed and effective as of the 10th day of September, 2002.

              ACE CASH EXPRESS, INC.               By:   /s/ JOE W. CONNER      
 

--------------------------------------------------------------------------------

5